Leonard, J.
—The attorneys for the plaintiff having executed *399a bond as security for an injunction granted by the court, it is objected by the defendants, that it is inconsistent with the practice of this court to allow the attorneys thereof to become sureties for their clients in legal proceedings, and that the bond in question ought not for that reason to be approved.
This practice extends only to bail for the appearance of parties arrested.
The chancellor said it was not a valid objection to the regularity of an appeal, that one of the sureties in an appeal bond was the solicitor of the appellant. (Studwell a. Palmer, 5 Paige, 57.)
The late Supreme Court refused to quash a writ of error, on the ground that one of the sureties therein was an attorney and counsellor of the court. (Craig a. Scott, 1 Wend., 35.) In Micklethwaite a. Rhodes (4 Sandf. Ch., 434), the vice-chancellor held that “the rule, as to bail, in the courts of law had never been adopted in that court, in respect of security required by the statute.” He held, in that case, that the moving party was mistaken in supposing that the surety, being the solicitor for the complainant, furnished a ground of exception to his becoming security for costs.
The sureties in this case, being without objection in other respects, must be approved.